Citation Nr: 0914422	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for myasthenia gravis.

3.  Entitlement to service connection for memory problems, 
claimed as due to exposure to Agent Orange or secondary to a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  
He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  

In June 2006, the Veteran and a witness testified before the 
Decision Review Office in Wichita, Kansas.  A transcript of 
that hearing is of record.

In February 2009, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The Board notes that the evidence of record contains a May 
2006 private physician letter regarding peripheral 
neuropathy.  The record also contains February 2009 
correspondence from the Veteran to the Secretary of VA 
regarding peripheral neuropathy.  The Board finds these 
letters to be an informal claim for peripheral neuropathy and 
refers the claim to the RO for appropriate action.


FINDINGS OF FACT

1.  A seizure disability was initially demonstrated years 
after service and has not been shown by the competent 
clinical evidence of record to be etiologically related to 
any event of active service.

2.  Myasthenia gravis was initially demonstrated years after 
service and has not been shown by the competent clinical 
evidence of record to be etiologically related to any event 
of active service.

3.  A memory disability was initially demonstrated years 
after service and has not been shown by the competent 
clinical evidence of record to be etiologically related to 
any event of active service, to include exposure to 
herbicide, or a service-connected disability.


CONCLUSIONS OF LAW

1.  A seizure disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.303, 3.309 
(2008).  

2.  Myasthenia gravis was not incurred in or aggravated by 
active service., nor may it be presumed to have been so 
incurred or aggravated..  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.309 
(2008).  

3.  A memory disability was not incurred in or aggravated by 
active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence to the appellant in April 2005, VA 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The correspondence to the 
appellant was deficient in that it did not include the 
criteria for assignment of a disability rating or an 
effective date, in the event of award of the benefit sought, 
as required by the Court in Dingess/Hartman.  This 
information was provided to the Veteran in VA correspondence 
in March 2006.  Because that part of VCAA notice required by 
Dingess/Hartman was not completed in this case prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of complete 
VCAA notice was harmless error.  The issues were 
readjudicated thereafter, and the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The VCAA notice was also deficient in that it did not provide 
the Veteran with the criteria necessary to substantiate a 
claim as secondary to a service-connected disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication. To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of 


administrative appellate procedures established by Congress 
accredited representative provided to the claimant.  It is 
well settled that a remand is not warranted when no benefit 
would flow to the claimant."  See Vazquez-Flores, supra.

There must be a demonstration that there was no prejudicial 
error. See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served."). 
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

The Board finds that the veteran had actual notice of the 
criteria to establish secondary service connection, despite 
the VCAA notice error.  In this regard, a statement of the 
case, issued in March 2006, set forth the provisions of 38 
C.F.R. § 3.310, namely the criteria for establishing service 
connection as secondary to service-connected disability.  As 
such, the Board finds that the veteran is not prejudiced by 
the VCAA notice error.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), post service 
private medical records, and statements of the Veteran and 
C.S. at the decision review officer hearing and 
videoconference hearing.

At the February 2009 videoconference hearing, the Veteran 
testified that he is receiving social security disability 
benefits.  (See transcript pgs 10-12).  The claims file does 
not contain documents regarding the award of Social Security 
Administration (SSA) benefits to the Veteran.  Nevertheless, 
the Board finds that a remand to obtain these records is not 
necessary.  In this case, the Board finds that the Veteran 
has not been prejudiced by lack of the SSA records because 
the claims folder contains multiple private treatment records 
since 1990.  It is noted that the Veteran avers he began 
receiving SSA benefits in the early 2000s.  The Veteran was 
discharged from active service in 1968, more than 30 years 
prior to receiving SSA benefits.  Moreover, the evidence of 
record indicates that he experienced his first disability 
symptom in 1985 or 1986, more than 14 years prior to 
receiving SSA benefits.  Because any SSA records would 
pertain to the Veteran's current disability, and medical 
records from this time period are associated with the claims 
file, the Board finds that the evidence of record is 
sufficient to establish the Veteran's disability picture.

In addition, the Veteran avers that he was first treated for 
seizures in 1985 or 1986.  No record from this treatment is 
associated with the claims file.  VA must make reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c) (2008).  The Veteran and C.S. 
testified at the June 2006 DRO hearing that they had no 
written documentation from any physician which indicated that 
the Veteran's disabilities were related to active duty 
service.  Moreover, C.S. testified that any medical records 
regarding the Veteran's treatment would indicate that the 
diagnosis for his seizures was viral encephalitis from a 
mosquito bite.  Therefore, the Board finds that a remand to 
obtain additional medical records is not necessary, and would 
not benefit the Veteran.  See Sabonis, Id.

Finally, VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no medical evidence of record 
that the Veteran's seizure disorder, myasthenia gravis, or 
memory problems occurred in service or manifested during the 
one year presumptive period.  Moreover, there is no medical 
indication that the Veteran's disabilities may be associated 
with service or a service-connected disability; therefore, VA 
is not obligated to provide a medical examination.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria 

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A 
Veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Finally, establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993), see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.



Seizure Disorder

A private medical report dated in November 1990 reflects that 
it was reported as medical history that the Veteran was first 
treated for a seizure disorder in March 1986.  At that time, 
he was reportedly diagnosed with acute viral 
menigoencephalitis, recurrent seizures and partial amnesia.  

The STRs reflect that, in August 1966, the Veteran was 
treated for viral pneumonia and had a temperature of 103.  
The evidence fails to show any complaints or treatment in 
service for seizures, encephalitis, or meningitis , nor for 
18 years after service.  Furthermore, the competent evidence 
does not attribute the Veteran's seizure disability to 
service.  All the pertinent medical evidence of record 
indicates is that the etiology of the Veteran's seizures is 
his 1986 bout of viral encephalitis/ meningitis.  See August 
1992 private medical records, October 1995 private medical 
record, and June 2004 private medical record.

Because the Veteran's disability did not manifest to a 
compensable degree within one year following active service, 
he cannot be service-connected on a presumptive basis.  In 
addition, because there is no evidence of an in-service 
incurrence or aggravation of an injury or disease, and no 
medical evidence of a nexus between such a condition and a 
current disability, service connection is not warranted.  

Myasthenia Gravis (ocular)

The medical evidence of record indicates that the Veteran was 
diagnosed with ocular myasthenia gravis in 2004.  A May 2004 
private medical report indicates that the Veteran reported a 
5 1/2 week history of progressively worsening vertical diplopia 
with fluctuating ptosis in both eyes.  The Veteran's STRs are 
negative for any ocular complaints.  The Veteran's physical 
examination upon separation indicates vision of 20/20 
bilaterally.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000.). 

There is no medical evidence of record of an eye complaint or 
event in service, to include an injury or disease; therefore, 
there can be no medical evidence of a nexus between service 
and a current disability.  Moreover, the Veteran's disability 
did not manifest to a compensable degree within one year 
following service; therefore, service connection is not 
warranted, to include on a presumptive basis. 

Memory Problems

Service treatment records are negative for any complaint or 
finding of memory deficit.  The evidence of record reflects 
that in April 1986, the Veteran, after suffering encephalitis 
and a seizure, was diagnosed with amnestic syndrome.  No 
etiology determination was made at that time with regard to 
the Veteran's short term memory problems.  

An August 1992 private medical record reflects that the 
Veteran was diagnosed with short term memory impairment 
related to post viral encephalitis in March 1986.

An October 1995 private medical record reflects that the 
Veteran complained of short term memory problems.  The 
examiner opined that the Veteran's reasons for the Veteran's 
memory loss would be his March 1986 encephalitis and his 
seizure medication, which could have the potential for 
reducing memory function somewhat.

A June 2004 private medical record reflects that the Veteran 
was diagnosed with mild static cognitive dysfunction related 
to viral encephalitis in 1986.

While the Board acknowledges that the Veteran has memory 
difficulties, the medical evidence of record does not 
indicate that this disability is related to the Veteran's 
active service.  The medical evidence of record indicates 
that the Veteran's memory problems are related to his seizure 
disorder.  As service connection has not been established for 
a seizure disorder, or any disability, there exists no basis 
for a grant of service connection for memory problems as 
secondary to a service-connected disability.  

Finally, the Board will consider the Veteran's memory 
problems as they relate to herbicide exposure.

The evidence of record establishes that the Veteran had 
service with the U.S. Army Pacific (USARPAC) for ten months 
during the Vietnam War and was awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal.  The record does not 
establish that the Veteran actually serviced in the Republic 
of Vietnam.  Regardless, service connection is only 
warranted, for disabilities due to herbicide exposure, on a 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  72 Fed. Reg. 
112 (2007).  The Secretary has not determined a presumption 
of service connection is warranted for any of the Veteran's 
disabilities at issue.

As the Veteran's diagnosed disability is not among the 
diseases recognized under 38 C.F.R. § 3.309(e), as diseases 
associated with exposure to certain herbicide agents, 
presumptive service connection on the basis of herbicide 
exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence of record includes a May 2006 private physician 
statement which notes that the Veteran has developed symptoms 
of peripheral neuropathy as well as cognitive dysfunction, 
both of which "could", as likely as not, be caused by 
exposure to Agent Orange.  The Board finds that such an 
opinion is too speculative in nature to be probative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).

The Board recognizes that the Veteran sincerely believes his 
memory problems may be due to exposure to Agent Orange.  
However, where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  There is 
no evidence of record that the Veteran has the specialized 
medical education, training, and experience necessary to 
render such an opinion.  While the Veteran is competent to 
testify regarding his symptoms, he is not competent to offer 
a medical opinion as to their etiology.  Espiritu, supra.. 

In conclusion, the evidence fails to show any complaints or 
treatment in service for a seizure disorder, myasthenia 
gravis, or memory problems, or for many years thereafter.  
Furthermore, the competent evidence does not relate the 
Veteran's disabilities to service.  As the preponderance of 
the evidence is against each claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

1.  Entitlement to service connection for a seizure disorder 
is denied.

2.  Entitlement to service connection for myasthenia gravis 
is denied.

3.  Entitlement to service connection for memory problems, 
claimed as due to exposure to Agent Orange or secondary to a 
seizure disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


